Case 1:14-cv-01430-LPS Document 299 Filed 06/10/20 Page 1 of 3 PageID #: 20221




                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ELM 3DS INNOVATIONS, LLC                         :
                                                 :
                     Plaintiff,                  :
                                                 :
       v.                                        :      C.A. No. 14-1430-LPS-CJB
                                                 :
SAMSUNG ELECTRONICS CO., LTD.,                   :
                                                 :
                     Defendants.                 :


ELM 3DS INNOVATIONS, LLC                         :
                                                 :
                     Plaintiff,                  :
                                                 :
       v.                                        :      C.A. No. 14-1431-LPS-CJB
                                                 :
MICRON TECHNOLOGY, INC., et al.                  :
                                                 :
                     Defendants.                 :


ELM 3DS INNOVATIONS, LLC                         :
                                                 :
                     Plaintiff,                  :
                                                 :
       v.                                        :      C.A. No. 14-1432-LPS-CJB
                                                 :
SK HYNIX INC., et al.                            :
                                                 :
                     Defendants.                 :


                                  MEMORANDUM ORDER
       IT IS HEREBY ORDERED that the Motions for Clarification (C.A. No. 14-1430 D.I.

270; C.A. No. 1431 D.I. 248; C.A. No. 1432 D.I. 262) are GRANTED. 1


1
 The motions have been filed by all defendants: Samsung Electronics Co., Ltd., Samsung
Semiconductor, Inc., Samsung Electronics America, Inc., and Samsung Austin Semiconductor,
Case 1:14-cv-01430-LPS Document 299 Filed 06/10/20 Page 2 of 3 PageID #: 20222




        The Court clarifies that the claim terms “dice is substantially flexible” and “die is

substantially flexible” mean a “dice/die that is largely able to bend without breaking and contains

a substantially flexible semiconductor substrate, that is thinned to 50 μm or less and

subsequently polished or smoothed such that it is largely able to bend without breaking, and a

sufficiently low tensile stress dielectric material.”

        The foregoing is the construction the Court intended by its earlier claim construction

opinion and order to adopt. (See D.I. 266, 267) 2 It is the claim construction the Court

understands the Court of Appeals for the Federal Circuit to have applied. (See D.I. 266 at 8-9)

(“[T]he Federal Circuit construed the ‘substantially flexible’ terms, constructions which this

Court now adopts as well.”) (citing Samsung Elecs. Co. v. Elm 3DS Innovations, LLC, 925 F.3d

1373, 1377 n.5, 1380 (Fed. Cir. 2019))

        The Court disagrees with Plaintiff’s suggestion that Defendants have failed to meet their

burden to obtain the relief they seek. (See D.I. 274 at 3) The Court inadvertently failed to

correctly state its construction of the “dice/die” terms in its previous order. The Court can (and

should) correct its error when it becomes aware of it, as it has now become aware thanks to




LLC (collectively, “Samsung”); Micron Technology, Inc., Micron Semiconductor Products, Inc.,
and Micron Consumer Products Group, Inc. (collectively, “Micron”); and SK Hynix Inc., SK
Hynix America Inc., Hynix Semiconductor Manufacturing America Inc., and SK Hynix Memory
Solutions Inc. (collectively, “SK Hynix” and, together with Samsung and Micron,
“Defendants”).

       Unless otherwise noted, all further references in this Order to the docket index are to
Civil Action Number 14-1430.
2
  In its April 13, 2020 claim construction order, the Court construed the dice/die terms as “Not
indefinite. A dice/die that is thinned to 50 μm or less and subsequently polished or smoothed
such that it is largely able to bend without breaking.”
                                                   2
Case 1:14-cv-01430-LPS Document 299 Filed 06/10/20 Page 3 of 3 PageID #: 20223




Defendants’ motion. Defendants are not required under these circumstances to demonstrate that

the Court’s prior construction was clearly erroneous.




                                                    _______________________________
June 10, 2020                                       HONORABLE LEONARD P. STARK
Wilmington, Delaware                                UNITED STATES DISTRICT JUDGE




                                                3
